Dismissed and Memorandum Opinion filed November 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00536-CV
____________
 
TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
 
V.
 
CHRISTOPHER DANIEL HOGAN, Appellee
 

On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 926,481

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed May 6, 2009.  On October 20, 2009, appellant
filed a motion to dismiss the appeal stating it no longer wishes to pursue the
appeal. See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.